Title: Thomas Jefferson to William Steptoe, 8 December 1815
From: Jefferson, Thomas
To: Steptoe, William


          
            Dear Sir
            Poplar Forest Dec. 8. 15
          
          I have not troubled you with frequent calls to see the boy who has been so long sick here, because  his case seemed to be that of a continued fever in which I have always understood from my medical friends that nothing could be done of any effect but to keep the body open and support the strength of the patient by proper food. expecting to leave this place on Sunday I should be glad to have your better judgment on the boy before I go away. any time to-day or tomorrow that suits you I shall be glad to see you. I generally ride out about the middle of the day, but am at home in the forenoon & afternoon. Accept the assurance of my great esteem and respect
          Th: Jefferson
        